UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 411 East Wisconsin Avenue, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2018 Date of Reporting Period: 06/30/2017 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2017 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 94.24% Consumer Discretionary - Durables & Apparel 2.61% 155,000 Mohawk Industries, Inc. * $ 37,461,950 665,000 Newell Brands Inc. 35,657,300 73,119,250 Consumer Discretionary - Media 3.55% 924,000 CBS Corporation - Class B 58,932,720 400,000 Time Warner Inc. 40,164,000 99,096,720 Consumer Discretionary - Retailing 10.56% 52,500 Amazon.com, Inc. * 50,820,000 270,000 Home Depot, Inc. (The) 41,418,000 2,612,782 LKQ Corporation * 86,091,167 330,000 Lowe's Companies, Inc. 25,584,900 247,476 O'Reilly Automotive, Inc. * 54,132,900 130,000 Ulta Beauty, Inc. * 37,354,200 295,401,167 Consumer Discretionary - Services 1.32% 635,000 Starbucks Corporation 37,026,850 Consumer Staples - Food & Staples Retailing 2.55% 910,000 Walgreens Boots Alliance, Inc. 71,262,100 Consumer Staples - Food, Beverage & Tobacco 1.89% 450,000 Philip Morris International Inc. 52,852,500 Energy 1.75% 1,800,000 Enterprise Products Partners L.P. 48,744,000 Financials - Banks 0.47% 225,000 East West Bancorp, Inc. 13,180,500 Financials - Diversified 5.90% 424,505 Affiliated Managers Group, Inc. 70,408,399 2,200,000 Charles Schwab Corporation (The) 94,512,000 164,920,399 Financials - Insurance 4.35% 565,000 Aon plc 75,116,750 320,000 Chubb Limited 46,521,600 121,638,350 Health Care - Equipment & Services 6.75% 591,254 DaVita Inc. * 38,289,609 390,100 Laboratory Corporation of America Holdings* 60,130,014 590,000 Medtronic Public Limited Company 52,362,500 295,000 Zimmer Biomet Holdings, Inc. 37,878,000 - 188,660,123 - Health Care - Pharmaceuticals, Biotechnology & Life Sciences 10.16% 127,500 Allergan plc 30,993,975 330,000 Celgene Corporation * 42,857,100 620,000 Gilead Sciences, Inc. 43,883,600 430,887 Merck & Co., Inc. 27,615,548 1,000,000 Pfizer Inc. 33,590,000 45,000 Regeneron Pharmaceuticals, Inc. * 22,101,300 475,688 Thermo Fisher Scientific Inc. 82,993,285 284,034,808 Industrials - Capital Goods 4.83% 665,000 Fastenal Company 28,947,450 650,000 Fortive Corporation 41,177,500 411,100 Snap-on Incorporated 64,953,800 135,078,750 Industrials - Commercial & Professional Services 7.01% 415,000 Cintas Corporation 52,306,600 1,946,000 Copart, Inc. * 61,863,340 260,000 Equifax Inc. 35,729,200 1,195,000 Nielsen Holdings plc 46,198,700 196,097,840 Industrials - Transportation 1.50% 114,576 AMERCO 41,941,691 Information Technology - Hardware & Equipment 4.27% 330,000 Apple Inc. 47,526,600 2,300,000 Cisco Systems, Inc. 71,990,000 119,516,600 Information Technology - Semiconductors & Semiconductor Equipment 2.77% 1,300,000 Intel Corporation 43,862,000 350,000 Skyworks Solutions, Inc. 33,582,500 77,444,500 Information Technology - Software & Services 16.10% 52,500 Alphabet Inc. - Class A * 47,708,325 325,000 Facebook, Inc. - Class A * 49,068,500 340,000 Gartner, Inc. * 41,993,400 235,000 International Business Machines Corporation 36,150,050 700,000 Mastercard Incorporated - Class A 85,015,000 900,000 Microsoft Corporation 62,037,000 305,000 salesforce.com, inc. * 26,413,000 280,000 ServiceNow, Inc. * 29,680,000 450,000 Visa Inc. - Class A 42,201,000 310,000 Workday, Inc. * 30,070,000 450,336,275 Materials 3.68% 396,600 AptarGroup, Inc. 34,448,676 1,620,802 Ball Corporation 68,414,052 102,862,728 Real Estate - Real Estate 2.22% 1,705,000 CBRE Group, Inc. * 62,062,000 TOTAL COMMON STOCKS 2,635,277,151 (cost $1,677,642,880) SHORT -TERM INVESTMENTS 5.69% U.S. Treasury Bills - 4.65% $ U.S. Treasury Bill 07/06/2017, 0.720% 49,997,247 35,000,000 U.S. Treasury Bill 07/13/2017, 0.720% 34,993,069 45,000,000 U.S. Treasury Bill 07/20/2017, 0.821% 44,983,885 129,974,201 Money Market Fund - 1.04% 29,068,657 Morgan Stanley Liquidity Funds Government Portfolio (Institutional Class), 0.85% 29,068,657 TOTAL SHORT-TERM INVESTMENTS 159,042,858 (cost $159,042,858) TOTAL INVESTMENTS (cost $1,836,685,738) - 99.93% 2,794,320,009 OTHER ASSETS, NET OF LIABILITIES - 0.07% 1,960,886 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ - % of net assets. As of June 30, 2017, investment cost for federal tax purposes was $1,832,245,597 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (8,990,890 ) Net unrealized appreciation $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2017 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 29,068,657 Level 2 - U.S. Treasury Bills 129,974,201 Level 3 - None - - Total $ (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/25/2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/25/2017 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: 08/25/2017
